ON PETITION POR REHEARING.
PER CURIAM.
A petition for a rebearing has been filed in this ease and is supported by a somewhat exhaustive brief and a review of the pleadings and evidence in the case. Counsel for the petitioners seem to think that the court has mistaken the allegations of defendant’s answer for evidence in the case. Counsel also devote some time in their petition and brief to a discussion of the rules of pleading, and the fact that under the statute affirmative allegations in the answer are deemed denied.
"We have devoted more than a week to an examination of a voluminous record in this case and to an analysis of the evidence introduced, and after doing so we reached the conclusion which has not been altered or modified by the petition and brief for rehearing. We have given more careful consideration to the evidence given by appellant himself than perhaps any other part of the record, and our conclusions rest perhaps more largely on the evidence given by appellant on direct and cross-examination than upon any other evidence in the case. It is doubtful, indeed, if the appellant’s own testimony as modified by him on cross-examination would be sufficient to entitle him to the decree prayed for. It has been said that “hard eases are the quicksands of the law,” and we are forcibly reminded of the significance of this epigram by the facts and circumstances of this case.
Counsel assert that the appellant will not live with respondent any more even though he does not procure a divorce. That may be true, but for that condition we are not responsible. If divorces were to be granted to all those who have entered the .marital state and afterward make like assertions, the courts would be busy with that class of litigation to the exclusion of other matters. We fully agree with appellant that.the respondent’s conduct has been harsh and sometimes unjust and not of such a character as was calculated to promote harmony and add to the marital felicity. On the other *123band, tbe appellant himself bas not added a large moiety to tbe peace and happiness of tbe connubial state, in tbe matter of bis conduct toward respondent since these misunderstandings arose. As it appears to us, tbe charges and counter-charges here amount to merely an accumulation of those little disagreements, misunderstandings, misapprehensions, indiscretions, and outbursts of feeling and passion which tbe other party might have better overlooked and could have easily avoided or prevented.
We have not pretended to hold, nor do we wish to be so understood, that cruelty on the part of the wife may not become as much a cause for divorce in favor of the husband as if the cruelty were committed by the husband. Nor do we hold that cruelty may not consist of acts and conduct as well as actual physical violence. When, however, either party seeks a divorce from the other on the grounds of cruelty which consists merely in words and conduct as distinguished from physical violence, the occasion for the words and conduct and the circumstances under which they were provoked must be taken into consideration and duly weighed before arriving at the conclusion that they constitute such cruelty as will justify a decree of divorce.
We quite readily agree with counsel for appellant that this case presents some deplorable aspects and is calculated to provoke sympathy from one who will carefully examine the facts and circumstances as they are disclosed by this record. When viewed, however, by the unbiased mind of one who is not by force of employment partisan in his view of the parties and circumstances, that sympathy must necessarily go out in a measure toward both of the parties to the case.
We say again that we would not be justified in reversing the judgment in this case and ordering a decree of divorce. The petition is denied.